Exhibit 10(j)-1

 

01-24-05

 

TCF Financial Corporation

2005 ESPP SERP

(As amended and restated through January 24, 2005)

 

I.              Purpose of Plan; Effective Date of Plan; Effect of Previous SERP
Plan.

 

The purpose of this Plan is to provide Eligible Employees with supplemental
retirement benefits as set forth herein to remedy certain limitations or
reductions in benefits under the IRC, as set forth herein, to such Employees
under the TCF Employees Stock Purchase Plan (“ESPP Plan”).  This Plan is
effective for benefits based on Covered Compensation earned in calendar year
2005 and thereafter.  A previous plan, the Supplemental Employee Retirement Plan
– ESPP Plan (the “Previous SERP Plan”) was in effect for benefits based on
Covered Compensation earned in calendar year 2004 and before and it is not
terminated or superseded by this Plan, but remains in effect for benefits
accrued under it before the adoption of this Plan.   In no event shall any
benefits be due under both this Plan and the Previous SERP Plan with respect to
the same Covered Compensation and there shall be no duplication of benefits
between this Plan and the Previous SERP Plan.

 

This Plan is intended to be a “parallel excess plan” as defined in Rule 303A.08
of the listing standards of the New York Stock Exchange (“NYSE”).  It is
designed to work in parallel with the ESPP Plan, which is intended to be
qualified under IRC section 401(a), by providing benefits that exceed the limits
set forth in IRC section 402(g) (the section that limits the amount of an
employee’s annual pre-tax contributions to a 401-(k) plan such as the ESPP
Plan), IRC section 401(a)(17) (the section that limits the amount of an
employee’s compensation that can be taken into account for ESPP Plan purposes),
and/or IRC section 415 (the section that limits the total annual contributions
under qualified plans such as the ESPP Plan) and/or any successor or similar
limitations that may hereafter be enacted. The Eligible Employees under the Plan
are intended to include substantially all employees of the Employer who are
participants in the ESPP Plan whose annual compensation is in excess of the
limit of IRC section 401(a))17) (or any successor or similar limits that may
hereafter be enacted).  The terms of the Plan are intended to be substantially
the same as the ESPP Plan except for the elimination of the IRC limits set forth
above and the limit in the following sentence.  No participant in the Plan will
receive employer equity contributions (Employer Matching Contributions) under
the Plan in excess of 25% of the participant’s cash compensation.

 

This Plan is also intended to be a plan, program, or arrangement under 4 U.S.C.
section 114 (the “State Taxation of Pension Income Act of 1995”) maintained
solely for the purpose of providing retirement benefits for employees in excess
of the limitations imposed by one or more of IRC sections referenced in such Act
on contributions or benefits in the IRC on qualified plans such as the ESPP
Plan.

 

1

--------------------------------------------------------------------------------


 

II.            Definitions

 

(a)  Committee.  The Compensation Committee of the Board of Directors of TCF
Financial Corporation (“TCF Financial”), or a special sub-committee thereof,
which shall consist only of individuals who qualify as independent directors
under Rule 303A of the listing standards of the NYSE as applicable to
compensation committee members, as non-employee directors under Rule 16b-3 of
the Securities and Exchange Commission and as outside directors for purposes of
IRC section 162(m) (“million dollar cap”).

 

(b)  Eligible Employee.  Employees of TCF Financial, or any of its direct or
indirect subsidiaries, are eligible for this Plan if they are eligible to
participate in either the TCF Financial Executive Deferred Compensation Plan or
the TCF Financial Senior Officer Deferred Compensation Plan. Notwithstanding the
foregoing, no employee shall be eligible for benefits under this Plan with
respect to a particular calendar year if the employee is not also an Active
Participant in the ESPP Plan for that year or if the employee has been
determined to be a “non-highly compensated employee” under the IRC for that
year. With respect to the 2005 calendar year only, any employee who was
determined to be a non-highly compensated employee (as so defined) shall be
entitled to elect after the beginning of the calendar year not to participate in
this Plan for the year 2005. Individuals who become employees of an Employer as
a result of a merger or acquisition shall not be Eligible Employees under this
Plan unless and until TCF Financial has adopted a resolution identifying them as
Eligible Employees.

 

(c)  ESPP Plan.  The “ESPP Plan” is the TCF Employees’ Stock Purchase Plan as
amended from time to time.

 

(d)  TCF Pension Plan.  The “TCF Pension Plan” is the TCF Cash Balance Pension
Plan as amended from time to time.

 

(e)  IRC.  The “IRC” is the Internal Revenue Code of 1986, as amended.

 

(f)  SERP Employee Contributions.  “SERP Employee Contributions” is any portion
of an Eligible Employee’s Covered Compensation which such Employee has elected
to have treated as SERP Employee Contributions under Article III of this Plan.

 

(g)  Covered Compensation.  “Covered Compensation” is any “Basic Compensation”
as defined in the ESPP Plan in excess of the limit on Basic Compensation under
IRC § 401(a)(17) paid to an Eligible Employee by the Employer in any calendar
year, plus any amounts which would have been Basic Compensation (disregarding
any limit on Basic Compensation under IRC § 401(a)(17)) in such calendar year
except that such Employee elected before the beginning of the calendar year in
which such Compensation was earned to defer such amounts under this Plan or any
other tax-qualified or non-tax qualified plan of deferred compensation
maintained by an Employer.

 

2

--------------------------------------------------------------------------------


 

(h)  TCF Financial.  “TCF Financial” or “Company” is TCF Financial Corporation,
a Delaware Corporation.

 

(i)  Employer.  “Employer” is TCF Financial, or any of its direct or indirect
subsidiary companies which is the employer of an Eligible Employee under this
Plan.

 

(j)  Retirement.  “Retirement” is a termination of employment with an Employer
on or after the Employee has attained age 55 and has completed ten years of
vesting service as defined in the ESPP Plan.

 

III.           Supplemental Benefits Related to the ESPP Plan.

 

(a)                       SERP Employee Contributions. For each Eligible
Employee who elects to participate in this Plan for a calendar year, the
Employer shall deduct 6% of such Employee’s Covered Compensation for the
calendar year from such Compensation as the Employee’s SERP Employee
Contributions to this Plan for that year.  For each calendar year an Eligible
Employee elects to participate in this Plan and as a condition to receiving
benefits from this Plan for that year, the Employee shall make pre-tax
contributions to the ESPP Plan equal to 6% of his or her covered compensation
under the ESPP Plan during that calendar year.  Notwithstanding the foregoing,
if the Company exercises its right under the ESPP Plan to reduce the rate of
ESPP contributions for employees defined as highly compensated under the IRC in
order to cause such Plan to meet nondiscrimination requirements under IRC
sections 401(k) or 401 (m), then the Employee’s SERP Employee contributions to
this Plan for the year shall be correspondingly adjusted.

 

Any election by an Eligible Employee of SERP Employee Contributions pursuant to
this section (a) shall be in writing, shall be made prior to the beginning of
the calendar year in which the services are performed leading to such Covered
Compensation, (or, if later, within thirty (30) days after the employee first
becomes an Eligible Employee, provided such election only applies to
compensation earned after the election is received by the Company), shall be
applicable to all compensation earned for such calendar year, and shall be
irrevocable when received by the Employer.

 

(b)                      Additional SERP Contributions.  An Eligible Employee
who elects under paragraph (a) to participate in this Plan for a calendar year
shall also receive the following benefits (if any) under this Plan for such
year:

 

(i)  the amount by which such Employee’s elective deposits to the ESPP Plan
exceed the limitation in Section 402(g) of the IRC; any such amounts shall be
additional SERP Employee Contributions under this Plan; and

 

(ii) the amount by which such Employee’s and Employer’s contributions are
limited under the ESPP to the dollar limitation under IRC § 415, which shall be
deemed SERP Employee Contributions and SERP Employer Contributions,
respectively.

 

3

--------------------------------------------------------------------------------


 

(c)                       Employer Matching Contributions.  At the same time as
an amount of SERP Employee Contributions is deferred under paragraph (a) or (b),
the Employer shall be deemed to contribute to this Plan the amount of Employer
Matching Contribution due under the ESPP Plan with respect to such SERP Employee
Contributions if they had been contributed as pre-tax elective deferrals under
the ESPP Plan.

 

(d)                      Establishing Accounts and Valuation of Accounts.  On
the date that a Contribution under paragraph (a), (b) or (c) would be paid to
the ESPP Plan if it were a contribution to that Plan (the “contribution date”),
the amount of such Contribution shall be credited to an account on the books of
the Employer and shall be deemed as of such date to be invested in whole or
fractional shares of common stock of TCF Financial.  Thereafter, such account
shall be increased to reflect the number of shares of TCF Financial stock deemed
to be purchased as of each future contribution date (including any fractional
shares), and shall be further adjusted to reflect any stock splits or other
similar events involving a change in the number or form of outstanding shares of
TCF Financial stock.  If any dividends are paid with respect to TCF Financial
stock, then in lieu of any adjustments to the Eligible Employees’ accounts under
the Plan, an amount shall be paid in cash (or in stock, if the dividend is in
stock, provided that stock splits in the nature of a stock dividend shall not be
distributed) directly to the Employee whose account would otherwise be deemed to
be due the deemed dividend and the Employee’s account shall not be credited with
the deemed dividend.   Adjustments shall be determined in each case by the
Committee and the Committee’s determination shall be final.

 

(e)                       Distributions from Accounts.  An Eligible Employee
shall receive a lump sum distribution in the form of TCF Financial stock equal
to the then-current deemed number of shares in such Employee’s account in this
Plan (less applicable withholding) six months after the Employee’s termination
of employment (including termination of employment as a result of death while
actively employed) with the Employer.  For purposes of the foregoing sentence, a
termination of employment shall not be deemed to occur upon a transfer of
employment between two or more Employers.

 

All distributions to an Eligible Employee, beneficiary or survivor under this
Article III shall be in the form of shares of TCF Financial stock except for
cash for a fractional share and amounts deducted and transmitted to the Employer
for income tax withholding.

 

IV.  Reserved.

 

V. Committee.

 

The Committee shall have full power to construe, interpret and administer this
Plan, including to make any determination required under this Plan and to make
such rules and regulations as it deems advisable for the operation of this
Plan.  The Committee shall have sole and absolute

 

4

--------------------------------------------------------------------------------


 

discretion in the performance of their powers and duties under this Plan. A
majority of the Committee shall constitute a quorum. Actions of the Committee
shall be by a majority of persons constituting a quorum and eligible to vote on
an issue.  Meetings may be held in person or by telephone.  Action by the
Committee may be taken in writing without a meeting provided such action is
executed by all members of the Committee.  To the extent it is feasible to do
so, determinations, rules and regulations of the Committee under this Plan shall
be consistent with similar determinations, rules and regulations of the ESPP
Plan. All determinations of the Committee shall be final, conclusive and binding
unless found by a court of competent jurisdiction to have been arbitrary and
capricious. The Committee shall have authority to designate officers of TCF
Financial and to delegate authority to such officers to receive documents which
are required to be filed with the Committee, to execute and provide directions
to the Trustee and other administrators, and to do such other actions as the
Committee may specify on its behalf, and any such actions undertaken by such
officers shall be deemed to have the same authority and effect as if done by the
Committee itself.

 

 VI           Benefits Unfunded.

 

The rights of beneficiaries, survivors and participants to benefits from this
Plan are solely as unsecured creditors of the Employer.  Benefits payable under
this Plan shall be payable from the general assets of the Employer and there
shall be no trust fund or other assets secured for the payment of such
benefits.  In its discretion, the Employer may purchase or set aside assets,
including annuity policies or through use of a grantor trust, to provide for the
payment of benefits hereunder but such assets shall in all cases remain assets
of the Employer and subject to the claims of the Employer’s creditors. This Plan
constitutes a mere promise by the Employers to make benefit payments in the
future, and it is intended to be unfunded for tax purposes and for purposes of
Title I of ERISA.

 

VII.         Beneficiaries and Survivors.

 

An Eligible Employee’s beneficiary or survivor under Article III of this Plan
shall be the same as the person(s) designated as such pursuant to or under the
provisions of the ESPP Plan, unless the employee has designated in writing and
filed with the Committee a different beneficiary for this Plan.

 

VIII.        Plan Administrator, Amendments, Claims Procedure

 

The Plan Administrator of this Plan is the Committee, which shall have full
power to amend this Plan from time to time, or to terminate this Plan, except
that no such amendment or termination shall deprive an Eligible Employee or
beneficiary or survivor thereof of any benefits accrued under this Plan prior to
such amendment or termination without the written consent of such Eligible
Employee, or if deceased, the beneficiary or survivor thereof.

 

If an Eligible Employee, or beneficiary or survivor thereof, wishes to make a
claim for benefits or disagrees with a determination of the Committee, such
person may file a claim and make such appeals as are permitted under the ESPP
Plan.   The claims shall then be processed as provided

 

5

--------------------------------------------------------------------------------


 

for claims under the ESPP Plan, except that all determinations which would be
made by the “Company” under such Plans shall be made by the Committee instead.

 

IX.           Miscellaneous.

 

(a)  Notices under this Plan to the Employer, TCF Financial or the Committee
shall be sent by Certified Mail, Return Receipt Requested to: Compensation
Committee, TCF Financial Corporation, c/o General Counsel for Corporate Affairs,
TCF Financial Corporation, 200 Lake Street East, Wayzata, MN   55391.  Notices
under this Plan to Eligible Employees or their beneficiaries or survivors shall
be sent by Certified Mail to the last known address for such person(s) on the
books and records of the Employer, by Certified Mail.

 

(b)  Nothing in this Plan shall change an Eligible Employee’s status to anything
other than an employee “at will” or otherwise enlarge or modify such Employee’s
employment rights or benefits other than as provided herein.

 

(c)  Nothing in this Plan shall abridge an Eligible Employee’s rights, or such
Employee’s beneficiary’s or survivor’s rights, of participation in the ESPP Plan
except to the extent the Eligible Employee agrees to such restrictions.

 

(d)  Expenses of administering the Plan shall be borne by the Employers in
proportion to their share of Eligible Employees in this Plan, provided that an
Employees’ Accounts may reflect deemed transaction costs of acquiring or selling
TCF Financial stock.

 

(e)  An Eligible Employee’s benefits under this Plan may not be assigned,
transferred, pledged or otherwise hypothecated by said Employee or the
beneficiary or survivor thereof.

 

6

--------------------------------------------------------------------------------


 

APPENDIX A RE: IRS NOTICE 2000-56

 

Notwithstanding anything to the contrary in the Plan or any trust agreement for
any related grantor trust established by the Employer (the “Trust”), TCF
Financial stock or other assets contributed to the Trust by TCF Financial or any
other Employer for the benefit of employees or service providers of TCF
Financial or such Employer are subject to the claims of creditors (in the event
of insolvency) of both TCF Financial and such Employer.  In addition, such stock
and assets are subject to the claims of creditors (in the event of insolvency)
of any Employer from which benefits are due to a participant or beneficiary
under the terms of the Plan. Nothing in this Appendix, however, shall relieve
any Employer of its obligation to pay any benefits due from the Employer to a
participant or beneficiary under the terms of the Plan.

 

Notwithstanding anything to the contrary in the Plan or Trust, any TCF Financial
stock or other assets not transferred to an Employer’s employees or their
beneficiaries will revert to TCF Financial upon termination of the Trust.

 

7

--------------------------------------------------------------------------------


 

APPENDIX B

DISTRIBUTION PROCEDURES

 

Timing of Distribution (Lump Sum).

 

•                  Lump Sum – payable as soon as practicable after the first
January 1 or July 1 that is at least six months after the employee’s termination
of employment.

 

Form of Distribution — Stock or Cash

 

All distributions are in the form of TCF Financial Stock plus cash for any
fractional share, less tax withholding.

 

Tax Withholding

 

The minimum required withholding (currently generally 25% federal plus
applicable state percentage) will be deducted from each distribution.

 

Distributions will be sent by U.S. Mail to your home address on file with the
TCF Legal Department unless you have provided other delivery instructions in
writing.  If you have a stock brokerage account, distributions can be sent to it
on a same day basis.

 

These procedures are subject to interpretation and application by the Committee,
whose interpretation is final.

 

8

--------------------------------------------------------------------------------